Exhibit 10.2

The Hanover Insurance Group, Inc.

2009-2010 Compensation of Non-Employee Directors

— For the annual service period beginning on May 12, 2009, the date of the 2009
Annual Meeting of Shareholders—

 

Standard Fees

  

Description

Annual Director Retainer   

- Stock Component

  

- $60,000 valuation

- Granted on May 12, 2009. Issued pursuant to Company’s 2006 Long-Term Incentive
Plan (the “2006 Plan”)

- Cash Component

  

- $30,000

- Payable on or after May 12, 2009

Board Meeting Fee   

- $2,200 per meeting attended in person

- $1,100 per meeting attended telephonically

Committee Meeting Fee   

- $1,500 per Committee meeting attended in person

- $750 per Committee meeting attended telephonically

- Meetings of the independent directors designated as meetings of the Committee
of Independent Directors (the “CID”) are to be compensated as a meeting of the
Board, provided, however, meetings of the CID that are held in conjunction with
Board meetings are not to be separately compensated.

Committee Chairperson Annual Retainer   

- $7,500 for the chairperson of the Nominating and Corporate Governance
Committee, payable on or after May 12, 2009

- $10,000 for the chairperson of the Compensation Committee, payable on or after
May 12, 2009

- $15,000 for the chairperson of the Audit Committee, payable on or after May
12, 2009

Chairman of the Board Retainer   

- $75,000

- Payable on or after May 12, 2009



--------------------------------------------------------------------------------

Other

     Deferred Compensation Plan    - Directors may defer receipt of their cash
and stock compensation. Deferred cash amounts are accrued in a memorandum
account that is credited with interest derived from the so-called General
Agreement on Tariffs and Trade (GATT) Rate (4.00% in 2009). At the election of
each director, cash deferrals of meeting fees and retainers may be converted to
Common Stock of the Company with such stock issued pursuant to the 2006 Plan
Conversion Program    - At the election of each director, cash meeting fees and
retainers may be converted into Common Stock of the Company with such stock
issued pursuant to the 2006 Plan Reimbursable Expenses    - Travel and related
expenses incurred in connection with service on the Board of Directors and its
Committees Matching Charitable Contributions    - Company will provide matching
contributions to qualified charitable organizations up to $5,000 per director
per year